                         UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF TENNESSEE


IN RE:                                     )
                                           )
GREGORY KENT QUINN,                        )      Case No. 3:18-bk-03512
 (SSN XXX-XX-2060)                         )      (Chapter 11)
                                           )      Judge Marian F. Harrison
         Debtor-in-Possession.             )

_____________________________________________ _________________________

             DEBTOR’S FIRST AMENDED AND RESTATED PLAN
            OF REORGANIZATION FOR GREGORY KENT QUINN
______________________________________________________________________

                                  Dated: October 8, 2019


         Pursuant to Bankruptcy Code section 1121, Gregory Kent Quinn, proposes the

following plan of reorganization for the above-captioned debtor-in-possession.

                                         ARTICLE I

                                        Definitions

         The following terms used in the Plan shall, unless the context otherwise requires,

have the meanings specified below:

         1.01. Allowed Claim: A right against the Debtor within the meaning of Code

section 101(4) in respect of which a proof of claim has been filed with the Court within the

period of limitation fixed by Rule 3003 or scheduled in the list of creditors prepared and

filed with the Court pursuant to Rule 1007(b) and not listed as disputed, contingent or

unliquidated as to amount, and in either case as to which no objection as to allowance

thereof has been raised within the applicable period of limitation fixed by Rule 3001 or an

order of the Court, or as to which any such objection has been determined by an order or




Case 3:18-bk-03512      Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35       Desc Main
                                 Document      Page 1 of 17
judgment which is no longer subject to appeal or certiorari proceeding and as to which no

appeal or certiorari is pending.

       1.02. Allowed Interest: A right against the Debtor of an equity security holder of

the Debtor in respect of which a proof of interest has been filed with the Court within the

applicable period of limitation fixed by Rule 3003 or scheduled in a list of equity security

holders prepared and filed with the Court pursuant to Rule 1007(b) and in either case as

to which no objection as to the allowance thereof has been interposed with any applicable

period of limitation fixed by Rule 3003 or an order of the Court, or as to which any objection

has been determined by an order of judgment which is no longer subject to appeal or

certiorari proceedings and as to which no appeal or certiorari proceeding is pending.

       1.03. Allowed Secured Claim: An Allowed Claim secured by a lien, security

interest, or other charge against or interest in property in which the Debtor has an interest,

or which is subject to set-off under Code section 553, to the extent of the value

(determined in accordance with Code section 506(a)) of the interest of the holder or such

Allowed Claim in the Debtor’s interest in such property or to the extent of the amount

subject to such set-off as the case may be.

       1.04. Claim: A right against the Debtor within the meaning of Code section 101(4),

including any right to payment or right to an equitable remedy for breach of performance

if such breach gives rise to a right to payment, against the Debtor in existence on or after

the Petition Date, whether or not such right to payment or right to an equitable remedy is

reduced to judgment, liquidated, unliquidated, fixed, contingent, mature, un-matured,

disputed, undisputed, legal, secured or unsecured.



                                        Page 2 of 17



Case 3:18-bk-03512     Doc 86       Filed 10/07/19 Entered 10/07/19 15:38:35       Desc Main
                                   Document      Page 2 of 17
       1.05. Class: A group into which Allowed Claims or Allowed Interests are divided

pursuant to Article III of the Plan.

       1.06. Code: The Bankruptcy Code, 11 U.S.C. § 101, et seq. (2019), enacted as

Public Law 95-598, November 6, 1978, 92 STAT. 2549, as amended.

       1.07. Common Stock: The common stock of the Debtor issued and outstanding

prior to the Petition Date, if any.

       1.08. Confirmation Date: The date upon which the Court enters the Confirmation

Order in accordance with the provisions of Chapter 11 of the Code.

       1.09. Confirmation Order: The order entered by the Court confirming this Plan,

in accordance with Code section 1129.

       1.10. [Reserved ].

       1.11. Costs and Expenses of Administration: The Claims against the Debtor

allowed in accordance with Code section 503(b).

       1.12. Court:     The United States Bankruptcy Court for the Middle District of

Tennessee in which the Debtor's Chapter 11 case is pending and any Court having

jurisdiction to hear appeals or certiorari proceedings therefrom.

       1.13. Creditor: Any person or its assignee that holds a claim against the Debtor

for debts, liabilities or demand of whatever kind or character which arose prior to the

Petition Date.

       1.14. Debtor: A reference to Gregory Kent Quinn, the debtor-in-possession herein

and the proponent of this Plan.




                                       Page 3 of 17



Case 3:18-bk-03512      Doc 86     Filed 10/07/19 Entered 10/07/19 15:38:35   Desc Main
                                  Document      Page 3 of 17
         1.15. Effective Date: A reference to the date upon which the Confirmation Order

is no longer subject to appeal or certiorari proceedings, or in the event of an appeal, upon

which an order confirming the Confirmation Order becomes final and is no longer subject

to further appeal or certiorari proceedings or such other date as the Debtor shall designate

in a written notice filed with the Court.

         1.16. Interest: The rights of the Debtor’s shareholders, if any, or a reference to the

Debtor’s interest in his personal assets.

         1.17. Petition Date: The date on which the Debtor filed a voluntary Chapter 11

petition with the Court: May 24, 2018.

         1.18. Plan: This plan for the reorganization of the Debtor, in its present form or as

may hereafter be amended, modified or supplemented in accordance with the terms

thereof or in accordance with the Code.

         1.19. Rule: The Bankruptcy Rules, as adopted by the Supreme Court of the United

States pursuant to 28 U.S.C. § 2075 (2019) and the Local Bankruptcy Rules as adopted

by the Court.

         1.20. Substantial Consummation: The time at which the first distribution under

the Plan is due to be made.

                                            ARTICLE II

                                         Construction

         Where not inconsistent or in conflict with the provisions of the Plan, the words and

phrases used herein shall have the meanings ascribed thereto in the Code and in the

Rules.



                                         Page 4 of 17



Case 3:18-bk-03512       Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35         Desc Main
                                  Document      Page 4 of 17
                                        ARTICLE III

         Treatment of Administrative Expense Claims and Rejected Claims

       Administrative expense claimants shall be paid in full on the Effective Date, or upon

the entry of an order of the Court allowing such claims, or upon the entry of an order of the

Court approving the fees and expenses of an administrative expense claimant, or as

otherwise deferred by agreement of the Debtor and the administrative expense claimant,

whichever is later, except that any Claims of the U.S. Trustee shall be paid in full on the

Effective Date. The Debtor shall continue to make post-confirmation quarterly fee

payments to the U.S. Trustee until the entry of a final decree pursuant to Code section 350.

Any other administrative expense claims representing a liability incurred in the ordinary

course of business of the Debtor may be paid in cash by the Debtor in the ordinary course

of business. All fees arising under 28 U.S.C. § 1930(a) after confirmation shall be paid

after the Confirmation Date as such become due. Any claims for Costs and Expenses of

Administration shall be filed within twenty (20) days of the Confirmation Date.

                                       ARTICLE IV

                         Classification of Claims and Interests

       Class 1 -     The Allowed Secured Claim of Cascade Funding Mortgage Trust

2017-1 secured by a deed of trust lien on the Debtor’s residence.

       Class 2 -     Any and all general unsecured Allowed Claims.

       Class 3 -     The Allowed Interest of the Debtor.




                                       Page 5 of 17



Case 3:18-bk-03512     Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35         Desc Main
                                Document      Page 5 of 17
                                            ARTICLE V

             Treatment of Allowed Claims and Interests Under the Plan

      5.01. Class 1 Claims: At the Petition Date, the Claim of Cascade Funding

Mortgage Trust 2017-1 (“Cascade”) was secured by a deed of trust lien on the Debtor’s

residence located at 2371 Benders Ferry Road, Mt. Juliet, Tennessee. The pre-petition

and post-petition arrearage owed to Cascade totals $387,408.29 (the “Arrearage”). On the

Effective Date, the Debtor shall deliver to Cascade the sum of $150,000.00 in partial

satisfaction of the Arrearage. The balance of the Arrearage or $230,186.98 shall be paid

in sixty (60) equal monthly installments of $3,836.45 each. The first monthly installment

on the Arrearage shall be due thirty (30) days after the Effective Date and monthly

installments shall continue thereafter on the fifteenth of each month thereafter. Within

forty-five (45) days after the Effective Date, the Debtor shall resume monthly payments to

Cascade in a manner consistent with the terms of the “Note” signed by the Debtor and

dated December 29, 2006 in the original principal amount of $1,391,000.00.1                        The

February 1, 2049 maturity date specified in the Note (as modified) shall remain unchanged.

Cascade shall retain its lien on the residence from and after the Confirmation Date.

      5.02. Class 2 Claims: Members of Class 2 consisting of the claims of Synchrony

Bank and Minchey’s Landscaping and Garden Center shall be paid in full without interest

in thirty-six (36) equal monthly installments. Payments to members of Class 2 shall

commence forty-five (45) days after the Effective Date and continue on the first (1st) day

of each month thereafter. Payments of any amounts due to members of Class 2 under



      1
            A copy of the Note is attached to Cascade’s proof of claim filed July 31, 2018.

                                           Page 6 of 17



Case 3:18-bk-03512      Doc 86      Filed 10/07/19 Entered 10/07/19 15:38:35                  Desc Main
                                   Document      Page 6 of 17
the Plan will satisfy the Debtor’s obligation to make disposable income payments pursuant

to Code section 1129(a)(15).

       5.03. Class 3 Claims: The sole member of Class 3 consists of the interests of the

Debtor, Gregory Kent Quinn. Upon payment in full to all creditors as proposed herein,

ownership of all property of the estate shall re-vest in the Debtor.

                                       ARTICLE VI

                                 Impairment of Classes

       6.01. The following Classes are not impaired under the Plan:

              (a)    Class 3.

       6.02. The following Classes are impaired under the Plan:

              (a)    Classes 1 - 2, by virtue of Code sections 1124(1) and (2).

                                       ARTICLE VII

                     Executory Contracts and Unexpired Leases

       7.01. All executory contracts not previously assumed or rejected with Court

approval prior to the Confirmation Date shall be deemed rejected.

       7.02. All unexpired leases not assumed or rejected with Court approval prior to the

Confirmation Date shall be deemed rejected.

       7.03. Parties to an executory contract or unexpired lease with the Debtor who are

damaged by the rejection of such a contract or lease shall be treated as a Class 3

claimant. The Debtor does not anticipate any damages resulting from the rejection of any

such contracts or leases.




                                       Page 7 of 17



Case 3:18-bk-03512     Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35         Desc Main
                                Document      Page 7 of 17
                                        ARTICLE VIII

                            Means for Execution of the Plan

       8.01. Funds generated by the Debtor’s post-petition earnings constitute the source

of the funds that will be used to satisfy the Allowed Claims of creditors. A more complete

description of the implementation and means of completing the Plan is set out in the

Disclosure Statement. All property shall remain property of the Debtor's estate and shall

vest in the Debtor, subject to any valid lien, security interest, mortgage or other interest in

property securing an Allowed Claim provided for in the Plan, only upon dismissal,

discharge, or conversion of the case.

       8.02. The Debtor shall have sufficient funds available upon the Confirmation Date

to make the payments required hereby.

       8.03. Prior to the Effective Date, the Debtor is authorized and directed to execute

and deliver all documents and to take and cause to be taken all action necessary or

appropriate to execute and implement the provisions of this Plan.

       8.04. The Debtor shall be the disbursing agent hereunder and shall have the sole

and exclusive right to make the distributions required by the Plan. Said disbursing agent

may hold or invest the funds in one or more accounts, provided that all investments shall

be made in accordance with Code section 345. Said disbursing agent shall not be required

to obtain a bond. No payments or distributions shall be made with respect to all or any

portion of a Claim until and unless such Claim becomes an Allowed Claim.

       8.05. After the Effective Date, the Debtor will provide to any interested Creditor

semi-annual reports within thirty (30) days after the periods ended June 30 and December



                                        Page 8 of 17



Case 3:18-bk-03512      Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35          Desc Main
                                 Document      Page 8 of 17
31 of each year. These reports shall include: (i) an itemization of all payments made on

the Costs and Expenses of Administration during the previous six months; (ii) an

itemization of all payments made on all Allowed Secured Claims during the previous six

months; (iii) an itemization of all payments made on all Allowed Claims during the previous

six months; (iv) an itemization of all income earned by the Debtor during the previous six

months; and (v) an itemization of all personal living expenditures during the previous six

months. These reports shall be certified by the Debtor confirming that the information

contained therein is true and correct to the best of thier knowledge, information, and belief.

        8.06.   After a final distribution has been made, said disbursing agent shall file a

report and cause a final decree to be issued.

                                        ARTICLE IX

                                 Modification of the Plan

        9.01. Modifications of the Plan may be proposed in writing by the Debtor at anytime

before the Confirmation Date, provided that the Plan, as modified, meets the requirements

of Code sections 1122 and 1123, and the Debtor shall have complied with Code section

1125.

        9.02. The Plan may be modified at any time after the Confirmation Date, provided

that the Plan, as modified, meets the requirements of Code sections 1122 and 1123 and

the Court, after notice and hearing, confirms such Plan, as modified, under Code section

1129 and the circumstances warrant such modification.

        9.03. A holder of a Claim or Interest that has accepted or rejected the Plan shall

be deemed to have accepted or rejected, as the case may be, such Plan as modified,



                                       Page 9 of 17



Case 3:18-bk-03512      Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35         Desc Main
                                 Document      Page 9 of 17
unless, within the time fixed by the Court, such holder changes its previous acceptance or

rejection.

                                           ARTICLE X

                                    General Provisions

       10.01. Notwithstanding any other provision of this Plan, each Claim shall be paid

only after it has been proven and allowed in accordance with the Code.

       10.02. At the option of the Debtor, this Plan may be withdrawn at any time prior to

the Effective Date of the Plan. Such option shall be exercised by filing with the Court a

notice of withdrawal and mailing a copy of such notice to all creditors, equity security

holders and persons specially requesting notices. If such option is timely and properly

exercised, the case shall continue and be administered as if the Plan had been withdrawn

prior to the Confirmation Date.

       10.03. Pursuant to Code section 1123(b)(3)(B), the Debtor shall retain each and

every Claim, demand or cause of action whatsoever which the Debtor had or had power

to assert immediately prior to confirmation of the Plan, including (without limitation) actions

for the avoidance and recovery pursuant to Code section 550 of transfers avoidable by

reason of Code sections 544, 545, 547, 548, 549 or 553(b), and may commence or

continue in any appropriate court or tribunal any suit or other proceeding for the

enforcement of same. The Debtor expressly retains the right to compromise, settle or

adjust any and all claims for payment owed by another without further notice thereof to

creditors and other parties in interest.




                                       Page 10 of 17



Case 3:18-bk-03512      Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35          Desc Main
                                 Document     Page 10 of 17
          10.04. If any payment under the Plan falls due on a non-business day, then such

due date shall be extended to the next following business day.

          10.05.   Any notice hereunder shall be in writing, and if by telegram, telex or

facsimile, shall be deemed to have been given when sent, and if mailed shall be deemed

to have been given three (3) days after the date when sent by registered or certified mail,

postage prepaid, and addressed as follows:

If to Debtor:                              with a copy to:

Gregory Kent Quinn                         Joseph P. Rusnak
2371 Benders Ferry Road R2                 TUNE, ENTREKIN & W HITE, P.C.
Mt. Juliet, TN 37122                       UBS Tower, Suite 1700
                                           315 Deaderick Street
                                           Nashville, TN 37238

or at such other address (if any) as may have been designated as an address for such

purpose, or at any address of such party appearing in the records of the party giving such

notice.

          10.06.   In the event of any discrepancy between the terms of this Plan and the

accompanying disclosure statement or any of the terms or conditions of any note, security

agreement, loan agreement, deed of trust or similar instrument, the terms of this Plan shall

control.

          10.07. Pending the completion of this Plan and the payment of all the amounts

contemplated by the Plan, all creditors shall be stayed from proceeding against the Debtor,

assets of the Debtor’s estate, the Debtor’s assets, or any of the Debtor’s income.

          10.08.   After the Confirmation Date, the Debtor shall operate and conduct their

affairs free of any restrictions and notice requirements of the Bankruptcy Code and the



                                       Page 11 of 17



Case 3:18-bk-03512       Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35      Desc Main
                                  Document     Page 11 of 17
Bankruptcy Rules (including, but not limited to, the employment and compensation of

professional persons), except as specifically provided for in the Plan or the Confirmation

Order.

         10.09. Except as otherwise expressly provided in, or permitted under, this Plan,

the Confirmation Order shall provide, among other things, that all Creditors and persons

who have held, hold or may hold Claims that existed prior to the Effective Date, are

permanently enjoined on and after the Effective Date against the: (i) commencement or

continuation of any judicial, administrative, or other action or proceeding against the Debtor

or any of their owned entities on account of Claims against the Debtor, or on account of

claims released pursuant to the terms of the Plan; (ii) enforcement, attachment, collection

or recovery by any manner or means of any judgment, award, decree, or order against the

Debtor or any assets or property of same; or (iii) creation, perfection or enforcement of any

encumbrance of any kind against the Debtor arising from a Claim. This provision does not

enjoin the prosecution of any claims that arise on or after the Effective Date nor does it

enjoin the determination in the Bankruptcy Court of the Allowed Amount of any Claims that

arose prior to the Effective Date. Parties asserting entitlement to the payment of Costs and

Expenses of Administration incurred prior to the Confirmation Date and holders of Claims

shall be permanently enjoined from asserting any Claim against the Debtor or their assets

based upon any act or omission, transaction or other activity that occurred prior to the

Confirmation Date, except as otherwise provided in the Plan, whether or not a proof of

claim or interest was filed and whether or not such Claim or Interest is allowed under Code

section 502.



                                       Page 12 of 17



Case 3:18-bk-03512      Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35         Desc Main
                                 Document     Page 12 of 17
        10.10. Except as expressly provide for in this Plan, or allowed by the Court, no

interest, penalty, or late charge is to be allowed on any Claim subsequent to the Petition

Date.

        10.11. No attorneys’ fees will be paid with respect to any Claim except as specified

herein or as allowed by a prior order of the Court.

        10.12. In the event of any alleged default under the Plan, any Creditor or party-in-

interest must give a written default notice to the Debtor, with copy to counsel of record for

the Debtor, specifying the nature of the default. Upon receipt of the default notice, the

Debtor shall have ten (10) days to cure such default from the time of receipt of the default

notice. If such default has not been cured within the applicable time period, the default

may be brought to the attention of the Court or any other court of competent jurisdiction.

                                         ARTICLE XI

                                    Closing of the Case

        11.01. Pursuant to Code section 1141(d)(5), in a case in which the debtor is an

individual, confirmation of the plan does not discharge any debt provided for in the plan

until the Court grants a discharge on completion of all payments under the plan. However,

Code section 1141(d)(5)(B) states that at any time after the confirmation of the Plan, and

after notice and a hearing, the Court my grant a discharge to the Debtor before completing

all payments under the Plan if: (i) the value, as of the Effective Date of the Plan, of property

actually distributed under the Plan on account of each Allowed Claim is not less than the

amount that would have been paid on such Claim if the estate of the Debtor had been

liquidated under Chapter 7 on such date; and (ii) modification of the Plan under Code



                                       Page 13 of 17



Case 3:18-bk-03512      Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35           Desc Main
                                 Document     Page 13 of 17
section 1127 is not practicable. Notwithstanding anything in this section 11.01 to the

contrary and for purposes of clarity, the Debtor shall not be discharged on the Effective

Date from his on-going obligations as set forth in this Plan. Furthermore, the Debtor shall

not be discharged from any of his unsecured debts, liabilities or obligations until he has

made the payments due to the Allowed Claims of Class 2 claimants.

       Accordingly, at such time as the Debtor’s case has been fully administered, that is,

when all things requiring action by the Court have been done, and the Plan has been

Substantially Consummated, this case shall be closed. To close the case, the Debtor shall

file an application for final decree showing that the case has been fully administered and

that the Plan has been substantially consummated. The Court shall conduct a hearing

upon the application after notice to all creditors, equity security holders and persons

specially requesting notices, after which an order approving the Debtor's report and closing

the case (final decree) may be entered.

       The Debtor shall continue to pay U.S. Trustee quarterly fees until the final decree

is entered.

       11.02. In the period after Confirmation, but before closing of the case, the Debtor

may continue to avail itself of the services of professional persons whose employment was

approved at or prior to Confirmation in completing administration of the case and, if

necessary, with approval of the Court employ additional professional persons to render

services in and in connection with the case. With respect to services rendered and

expenses incurred in or in connection with the case by any professional person during such

period, the professional person may render periodic billings therefor to the Debtor which

shall promptly pay the same, but each such payment shall be subject to review and

                                      Page 14 of 17



Case 3:18-bk-03512     Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35        Desc Main
                                Document     Page 14 of 17
approval by the Court as to the reasonableness thereof. In its application for final decree

the Debtor shall detail all amounts paid during such period to professional persons as

compensation for services rendered or reimbursement of expenses incurred, and with

respect to which no prior allowance thereof has been made by the Court. At the hearing

on the Debtor's application for final decree, the Court shall consider and determine whether

or not such payments shall be approved as reasonable.

                                        ARTICLE XII

                 Provisions for Continuing Jurisdiction of the Court

       12.01. In addition to the continued jurisdiction after the Confirmation Date which

is provided for as a matter of law by the Code and Rules, the Court shall retain exclusive

jurisdiction for the following purposes:

       (1)    The classification of any claim or interest, the determination of such

objections as may be filed to Claims, or Interests, and the re-examination of the allowance

of any Claim or Interest;

       (2)    The correction of any defect, the curing of any omission, or the reconciliation

of any inconsistency in this Plan or the Confirmation Order as may be necessary to carry

out the purposes and intent of this Plan;

       (3)    To enforce and interpret the terms and conditions of this Plan and otherwise

act upon or in regard to the terms and provisions of the Plan;

       (4)    Entry of any order, including injunctions, necessary to enforce the title, rights,

and powers of the Debtor and to impose such limitations and terms of such title, rights, and

powers as the Court may deem necessary;



                                       Page 15 of 17



Case 3:18-bk-03512     Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35            Desc Main
                                Document     Page 15 of 17
        (5)    Determination of any Claims asserted by the Debtor against any other person

or entity, including, but not limited to, any right of the Debtor to recover assets pursuant to

the provisions of Title 11, if such claim is pursued in the Court prior to the closing of the

case;

        (6)    Determination of all questions and disputes concerning the sale, lease,

encumbrancing, or other transfer of property of the Debtor;

        (7)    To exercise the jurisdiction granted pursuant to Code section 505(a) and (b)

to determine any and all federal, state, local and foreign tax liabilities of, and any and all

refunds of such taxes paid by the Debtor.

        (8)    To determine any and all applications for the assumption or rejection of

executory contracts and unexpired leases, and the allowance of any Claims resulting from

rejection thereof;

        (9)    To determine any and all contested matters, applications, adversary

proceedings, and litigated matters that may be filed in the Court;

        (10)   To consider the modification of this Plan after the Confirmation Date as

allowed pursuant to the Rules and the Code;

        (11)   Except as otherwise provided in this Plan, to make any determinations and

to issue any orders to enforce, interpret or effectuate the Plan;

        (12)   To determine such other matters as may be provided for in the Confirmation

Order; and

        (13)   Entry of a final decree closing this case.

        Nothing contained in the Plan shall be construed so as to limit the rights of the

Debtor to commence or prosecute any claim in any court of competent jurisdiction.

                                       Page 16 of 17



Case 3:18-bk-03512      Doc 86    Filed 10/07/19 Entered 10/07/19 15:38:35          Desc Main
                                 Document     Page 16 of 17
        Executed at Nashville, Tennessee, as of the date first above written.


                                                     Respectfully submitted,


                                                      /s/ Gregory Kent Quinn
                                                     Gregory Kent Quinn




  /s/ Joseph P. Rusnak
Joseph P. Rusnak
TUNE, ENTREKIN & WHITE, P.C.
UBS Tower, Suite 1700
315 Deaderick Street
Nashville, TN 37238
(615) 244-2770 Voice
(615) 244-2778 Telecopy
Jrusnak@tewlawfirm.com

Attorneys for the Debtor-in-Possession




H:\JPRAssistant\JPR\Quinn\Plan\PlanAmended.wpd


                                                 Page 17 of 17



Case 3:18-bk-03512           Doc 86     Filed 10/07/19 Entered 10/07/19 15:38:35   Desc Main
                                       Document     Page 17 of 17
